Mr. Justice Dunn delivered the opinion of the court: The relators filed a petition for a writ of mandamus to require the defendant in error to cause to be discontinued as exercises in the public schools the reading of the Bible, the singing of hymns and the repeating of the Lord’s Prayer. This writ of error is brought to reverse a judgment dismissing the petition upon sustaining a demurrer thereto. The petition avers that the relators áre residents of, and two of them tax-payers in, school district No. 24, township No. 14, range 12, Scott county, Illinois; that certain free public schools are maintained in said school district in accordance with the statutes of Illinois, and that relators are parents of children between the ag'es of seven and fourteen years who are entitled to the benefits of said schools and are attending said schools for the purpose of receiving instruction therein; that certain teachers employed in said schools read to the pupils, including the children of relators, eveiy day school is in session, during school hours, portions selected by the teachers from the King James version of the} Bible; that relators and their children are members of the. Roman Catholic Church and believe in its doctrines, faith and forms of worship; that said church believes the King James version of the Bible to be an incorrect and incomplete, translation and that it disapproves of its being read as a deJ votional exercise; that in addition to reading the Bible, the Lord’s Práyer as found in the King Janies version is recited audibly in concert under direction of the teachers, and that said prayer is in diEerent words from that taught by the Roman Catholic Church; that during school hours what are called “sacred hymns” are sung in concert by the pupils, who are required to stand while singing, one of said hymns, called “Grace Enough For Me,” being set out in full in the petition; that during the reading from the Bible and the reciting of the Lord’s Prayer the pupils are required to rise in their seats, fold their hands and bow their heads, and from time to time certain pupils have been asked to explain the meaning of certain passages of Scripture read; that the said exercises are in violation of the constitution of this State and of the United States, because they are devotional, sectarian exercises and violate the right of the free exercise and enjoyment of religious profession and worship; - that there is no parochial or private school in the county of Scott to which the relators could send their children for instruction; that the laws of Illinois make it compulsory upon them to send their children to school, and that to require said children to be sent to the public school aforesaid requires them to attend a place of worship against the consent of the children and their parents. The first amendment to the Federal constitution prohibits Congress from making any law respecting an establishment of religion or prohibiting the free exercise thereof. That instrument contains no restriction in this respect upon the legislatures of the States, which are thus left free to enact such laws in respect to religion as they may deem proper, restrained only by the limitations of the respective State constitutions. (2 Story on Constitution, sec. 1878; Permoli v. New Orleans, 3 How. 589; Reynolds v. United States, 98 U. S. 145.) Our State constitution guarantees “the free exercise and enjoyment of religious profession and worship', without discrimination.” (Const. art. 2, sec. 3.) Section 3 of article 8 prohibits the appropriation of any public fund in aid of any church or sectarian purpose, or for the support of any school, academy, seminary, college, university or other literary or scientific institution controlled by any church or sectarian denomination, or the donation of money by the State to any church or for any sectarian purpose. The exercises mentioned in the petition constitute worship. They are the ordinary forms of worship usually practiced by Protestant Christian denominations. Their compulsory performance would be a violation of the constitutional guaranty of the free exercise and enjoyment of religious profession and worship. One "does not enjoy the free exercise of religious worship who is compelled to join in any form of religious worship. “Worship” is defined by Webster as follows: “4. The act of paying divine honors to the Supreme Being; religious reverence and homage; adoration paid to God or a being viewed as God. * * * ‘The worship of God is an eminent part of religion, and prayer is a chief part of religious worship.’ ” Worcester’s definition is : “3. Adoration; a religious act of reverence; honor paid to the Supreme Being or by heathen nations to theif deities. Worship consists in the performance of all those external acts and the observance of all those rites and ceremonies in which men engage with the professed and sole view of honoring God.” We know of no technical definition of the word by any court. It includes prayer, praise, thanksgiving! In the ordinary church meeting the congregation is regarded as engaged in religious worship while listening to the sermon, reading the Holy Scriptures or hearing them read, or engaged in the singing. Devotional, religious exercises constitute worship. Prayer is a chief part of. worship. The petition avers that the Lord’s Prayer is recited in concert under the direction of the teachers, during which the pupils are required to rise in their seats, bow their heads and fold their hands. Prayer is always worship. Reading the Bible and singing may be worship. The song “Grace Enough For Me,” set out in the petition, is a devotional hymn of religious joy and of praise and thanksgiving for the flood of grace flowing from the cross on Calvary. Praise is defined by Webster as “especially the joyful tribute of gratitude or homage rendered to the Divine Being; the act of glorifying or extolling the Creator; worship, often in song, in distinction from petition or confession.” If these exercises of reading the Bible, joining in prayer and in the singing of hymns were performed in a church there would be no doubt of their religious character, and that character is not changed by the place of their performance. If the petitioners’ children are required to join in the acts of worship, as alleged in the petition, against their consent and against the wishes of their parents, they are deprived of the freedom of religious worship guaranteed to them by the constitution. The wrong" arises, not out of the particular version of the Bible or form of prayer used,—whether that found in the Douay or the King James version,—or the particular songs sung, but out of the compulsion to join in any form of worship. The free enjoyment of religious worship includes freedom not to worship. A decision that the exercises complained of constitute a violation of the guaranty of freedom of worship does not, however, dispose of the questions arising in this case. It is further contended that the reading of the Bible in the schools constitutes sectarian instruction, and that thereby that provision of the constitution is also violated which prohibits the payment from any public fund of anything in aid of any sectarian purpose. The public schools are supported by taxation, and if sectarian instruction should be permitted in them, the money used in their support would be used in aid of a sectarian purpose: The prohibition of such use of public funds is therefore a prohibition of the giving of sectarian instruction in the public schools. Is the reading of the Bible in the public schools sectarian instruction ? Religion has reference to man’s relation to divinity; to the moral obligation of reverence and worship, obedience and submission. It is defined by Webster as the recognition of God as an object of worship, love and obedience; right feeling toward God, as rightly apprehended. It deals with the soul. Its phenomena are spiritual. It controls external things. Things external cannot control it. Religion cannot be burned out of a man; it can not be scourged into him, “for as he thinketh in his heart so is he.” His own reason and feeling are, of necessity, his only guide. He cannot, if he would, worship a God in whom he does not believe, though he may be compelled to go through the form of doing so. In the very nature of things, therefore, “religion, or the duty we owe to the Creator,” is not with-in the cognizance of civil government, as was declared by James Madison in 1784 in his remonstrance against a bill pending in the Virginia legislature “establishing provision for teachers of the Christian religion.” Not only was that bill defeated, but another “for establishing religious freedom,” drafted by Thomas Jefferson, was passed, (12 Hen. Stat. 84,) which, after reciting that “to suffer the civil magistrate to intrude his powers into the field of opinion and to restrain the profession or propagation of principles on supposition of their ill tendency is a dangerous fallacy which at once destroys all religious liberty,” declared that “it is time enough, for the rightful purposes of civil government, for its officers to interfere when principles break out into overt acts against peace and good order.” “In these two sentences,” says the Supreme Court of the United States, “is found the true distinction between what properly belongs to the church and what to the State.” Reynolds v. United States, supra. The practical recognition of entire individual freedom of thought and action in reference to matters of religion has not, however, always been conceded. In fact, most of the governments of the world have claimed and have exercised the right to interfere with and direct the religious profession and worship of their citizens. A government without a State religion was hardly known before the adoption of our Federal constitution, and long after that event, in some of the States, ministers of the gospel were lawfully paid out of public funds raised by general taxation for that purpose. Even now there exist constitutional provisions authorizing not only such payment, but also religious tests with reference to qualification for office or competency as a witness or juror, as in New Hampshire, under whose constitution the legislature may, authorize subordinate municipalities to provide at their own expense for the support of Protestant ministers; (N. H. Const., Bill of Rights, art. 6; 4 Thorpe’s American Charters, Constitutions and Organic Laws, 2494;) Pennsylvania and Tennessee, where a belief in God and a future state of rewards and punishments is a constitutional qualification for office,; (Pa. Const, art. 1, sec. 4; 5 Thorpe, 3121; Tenn. Const, art. 9, sec. 2; 6 Thorpe, 3465;) Arkansas, whose constitution declares ineligible to office and incompetent as a witness any person who denies the being of a god; (Ark. Const, art. 19, sec. 1; 1 Thorpe, 365;) and Maryland, whose constitution prescribes a belief in God and in a dispensation of rewards and punishments as essential to competency as a witness or juror. (Md. Const., Declaration of Rights, sec. 36; 3 Thorpe, 1782.) The Puritan in New England and the Cavalier in Virginia each established his own church and taxed the people for its support. Non-conformists were discriminated against and in some cases were oppressed and persecuted or driven out. The Pilgrims, who- fled from-the oppression of the majority at home, made their religion a part of their civil government,-—not religion, but their religion. In the new country, being themselves in the majority, they became oppressors of the minority, which refused to conform to the religion preferred by the laws which they enacted. Quakers were banished from Massachusetts, and Roger Williams was driven out of the colony to found the new colony of Providence, whose government should have authority “only in civil things.” By this express limitation of the authority of the magistrate to civil things was the fundamental principle of the separation of church and State then and there for the first time definitely declared. The ordinance of 1787 for the government of the Northwest Territory declared that “religion, morality and knowledge being necessary to good government and the happiness of mankind, schools and the means of education shall forever be encouraged.” This provision is no longer in force, having been superseded by the adoption of. our constitution and the admission of the State into the Union. (Escanaba Co. v. Chicago, 107 U. S. 678; Huse v. Glover, 119 id. 543.) The ordinance did not, however, by any means as originally adopted, impose upon the States the duty of religious instruction in the schools which were to be encouraged. It recognized education as a means pro-motive of religion and morality by the increase of knowledge. The recital or preamble recognized religion, morality and knowledge as three things essential to good government and the happiness of the people, and to secure those three things it enacted, not that religious instruction (which is not within the province of civil government) should be given by the States, but that the means of education should be encouraged and thus the essentials of good government should be promoted. The question for decision is one of constitutional power. The Bible is not mentioned in our State constitution. It was mentioned in the convention which framed the constitution when it was sought to add to section 3 of article 8 a provision prohibiting the exclusion of the Bible from the public schools, but the amendment proposed was not adopted. What is the Bible? .Different sects of Christians disagree in their answers to this question. They agree that the Bible is the inspired word of God, that the Creator of the Universe is its author, and that it is a book of divine instruction as to the creation of man, his relation to, dependence on and accountability to God. The historical and literary features of the Bible are of the greatest value, but its distinctive feature is its claim to teach a system of religion revealed by direct inspiration from God. It bases its demand for the reverence and allegiance of mankind upon the direct authority of God himself. The various Protestant sects of Christians use the King James version, published in London in 1611, while Catholics use the Douay version, of which the Old Testament was published by the English college at Douay, in France, in 1609, and the New Testament by the English college at Rheims in 1582, and these two versions are often called, respectively, the Protestant Bible and the Catholic Bible. The original manuscripts containing the inspired word of God, written in Hebrew, in Aramaic and in Greek, have all been lost for many hundreds of years, and each of the Bibles mentioned is a translation, not of those manuscripts, but of translations thereof into the Greek and Latin. (Roman Catholic and Protestant Bibles Compared, Gould Prize Essays; Gigot’s General Introduction to Study of Scriptures.) The earliest copy of the Old Testament in Hebrew now in existence was made as late as the eleventh century, though there are partial copies made in the rpnth and tenth centuries. The oldest known Greek manuscripts of the Bible, except a few fragments, belong to the fourth and fifth centuries. Each party claims for its own version the most accurate presentation of the inspired word as delivered to mankind and contained in the original Scriptures. The versions differ in many particulars. There are differences of translation, many of which seem unimportant, though Catholics claim that there are cases of willful perversion of the Scriptures in King James’ translation, from which erroneous doctrines and inferences have been drawn. The Lord’s Prayer is differently translated in the two versions. Of the different translations of the Lord’s Prayer in later versions of the Bible the following language of a Protestant has been quoted with approval by a Catholic author: “Even the Lord’s Prayer has been tampered with and a discord thrown into the daily devotions. The inspired text is changed and unsettled, the faith of the people in God’s holy word is undermined and aid and comfort given the enemy of all religion.” The Douay version also qontains six whole books and portions of other books which are not included in King James’ version. The Catholic church regards these as a part of the inspired Scriptures, entitled to the same faith and reverence as the other portions of the Bible, while the Protestant churches do not recognize them as a part of the Scriptures. ^ Christianity is a religion. The Catholic church and the various Protestant churches are sects of that religion. These two versions of the Scriptures are the bases of the religion of the respective sects. Protestants will not accept the Douay Bible as representing the inspired word of God. As to them it is a sectarian book containing errors, and matter which is not entitled to their respect as a part of the Scriptures. It is consistent with the Catholic faith but not the Protestant. Conversely, Catholics will not accept King James’ version. As to them it is a sectarian book inconsistent in many particulars with their faith, teaching what they do not believe. The differences may seem to many so slight as to be immaterial, yet Protestants are not found to be more willing to have the Douay Bible read as a regular exercise in the schools to which they are required to send their children, than are Catholics to have the King James version read in schools which their children must attend. Differences of religious doctrine may seem immaterial to some while to others they seem vitally important. Sectarian aversions, bitter animosities and religious persecutions have had their origin in apparently slender distinctions. The schism between the Presbyterian Church of the United States of America and the Cumberland Presbyterian Church in 1810 grew out of a difference of opinion as to the teachings, of the Westminster confession of faith con'ceming the doctrines of universal fore-ordination, election and reprobation. The differences in doctrine existing in their revised confessions of faith in 1906 seemed so slight to the respective general assemblies of those churches as to form no obstacle to the reunion of the two as a single church, yet to thousands of the members of the Cumberland Presbyterian Church the differences seem now so vital that their consciences will not permit of their consenting to the union, and they have adhered to their own organization even where they have been obliged to surrender the church property. That religious controversy we declined to determine because it was a religious controversy and not within our cognizance as a part of the civil government. (Presbyterian Church v. Cumberland Presbyterian Church, 245 Ill. 74.) The importance of men’s religious opinions and differences is for their own, and not for a court’s, determination. With such differences, whether important or unimportant, courts or governments have no right to interfere. It is not a question to be determined by a court in a country of religious freedom what religion or what sect is right. That is not a judicial question. All stand equal before the law,—the Protestant, the Catholic, the Mohammedan, the Jew, the Mormon, the free-thinker, the atheist. Whatever may be the view of the majority of the people, the court has no right, and the majority has no right, to force that view upon the minority, however small. It is precisely for the protection of the minority that constitutional limitations exist. Majorities need no such protection,—they can take care of themselves. The reading of the Bible in school is instruction. Religious instruction is the object of such reading, but whether it is so or not, religious instruction is accomplished by it. The Bible has its place in the school, if it is read there at all, as the living word of God, entitled to honor and reverence. Its words are entitled to be received as authoritative and final. The reading or hearing of such words can not fail to impress deeply the pupils’ minds. It is intended and ought to so iñipress them. They cannot hear the Scriptures read without being instructed as to the divinity of Jesus Christ, the Trinity, the resurrection, baptism, predestination, a future state of punishments and rewards, the authority of the priesthood, the obligation and effect of the sacraments, and many other doctrines about which the various sects do not agree. Granting that instruction on these subjects is desirable, yet the sects do not agree on what instruction shall be given. Any instruction on any one of the subjects is necessarily sectarian, because, while it may be consistent with the doctrines of one or many of the sects, it will be inconsistent with the doctrine of one or more of them. The petitioners are Catholics. They are compelled by law to contribute to the maintenance of this school and are compelled to send their children to it, or, besides contributing to its maintenance, to pay the additional expense of sending their children to another- school. What right have the teachers of the school to teach those children religious doctrine different from that which they are taught by their parents ? Why should the State compel them to unlearn the Lord’s Prayer as taught in their homes and by their church and use the Lord’s Prayer as taught by another sect? If Catholic children may be compelled to read the King James version of the- Bible in schools taught by Protestant teachers, the same law will authorize Catholic teachers to compel Protestant children to read the Catholic version. The same law which subjects Catholic children to Protestant domination in school districts which are controlled by Protestant influences will subject the children of Protestants to Catholic control where the Catholics predominate. In one part of the State the King James version of the Bible may be read in the public schools, in another the Dpuay Bible, while in school districts where the sects are somewhat evenly divided, a religious contest may be expected at each election of a school director to determine which sect shall prevail in the school. Our constitution has wisely provided against any such contest by excluding sectarian instruction altogether from the school. We have been considering the case of the Protestant and the Catholic. Let us consider that of the Christian and the Jew. The Christian believes that Judaism was a temporary dispensation, and that Christ was the Messiah,—the Savior of the world. The Jew denies that Christ was the Messiah and regards him as an impostor. Is it not the teaching of sectarian doctrine to his children to read to them daily from the New Testament, every chapter of which holds up Christ crucified as the Savior of men? The Bible, in its entirety, is a sectarian book as to the Jew and every believer in any religion other than the Christian religion and as to those who are heretical or who hold beliefs that are not regarded as orthodox. Whether it may be called sectarian or not, its use in the schools necessarily results in sectarian instruction. There are many sects of Christians, and their differences grow out of their differing constructions of various parts of the Scriptures,—the different conclusions drawn as to the effect of the same words. The portions of Scripture which form the basis of these sectarian differences cannot be thoughtfully and intelligently read without impressing the reader, favorably or otherwise, with reference to the doctrines supposed to be derived from them. The petition avers that selected portions of the Bible have been read by the teachers, without averring what portions, so that it does not appear whether or not the portions so read involved any doctrinal or sectarian question. No test suggests itself to us, and perhaps it would be impossible to lay down one, whereby to determine whether any particular part of the Bible forms the basis of or supports a sectarian doctrine. Such a test seems impracticable. The only means of preventing sectarian instruction in the schools is to exclude altogether religious instruction, by means of the reading of the Bible or otherwise. The Bible is not read in the public schools as mere literature or mere history. It cannot be separated from its character as an inspired book of religion. It is not adapted for use as a text book for the teaching, alone, of reading, of history or of literature, without regard to its religious character. Such use would be inconsistent with its true character and the reverence in which the Scriptures are held and should be held. If any parts are to be selected for use as being free from sectarian differences of opinion, who will select them? Is it to be left to the teacher? The teacher may be religious or irreligious, Protestant, Catholic or Jew. To leave the selection to the teacher, with no test whereby to determine the selection, is to allow any part selected to be read, and is substantially equivalent to permitting all to be read. It is true that this is a Christian State. The great majority of its people adhere to the Christian religion. No doubt this is a Protestant State. The majority of its people adhere to one or another of the Protestant denominations. But the law knows no distinction between the Christian and the Pagan, the Protestant and the Catholic. All are citizens. Their civil rights are precisely equal. The law cannot see religious differences, because the constitution has definitely and completely excluded religion from the law’s contemplation in considering men’s rights. There can be no distinction based on religion. The State is not, and under our constitution cannot be, a teacher of religion. All sects, religious or even anti-religious, stand on an equal footing. They have the same rights of citizenship, without discrimination. The public school is supported by the taxes which each citizen, regardless of his religion or his lack of it, is compelled to pay. The school, like the government, is simply a civil institution. It is secular, and not religious, in its purposes. The truths of the Bible are the truths of religion, which do not come within the province of the public school. No one denies their importance. No one denies that they should be taught to the youth of the State. The constitution and the law do not interfere with such teaching, but they do banish theological polemics from the schools and the school districts. This is done, not from "any hostility to religion, but because it is no part of the duty of the State to teach religion,—to take the money of all and apply it to teaching the children of all the religion of a part, only. Instruction in religion must be voluntary. Abundant means are at hand for all who seek such instruction for themselves or their children. Organizations whose purpose is the spreading of religious knowledge and instruction exist, and many individuals, in connection with such organizations and independently, are devoted to that work. Religion is taught, and should be taught, in the churches, Sunday schools, parochial and other church schools and religious meetings. Parents should teach it to their children at home, where its truths can be most effectively enforced. Religion does not need an alliance with the State to encourage its growth. The law does not attempt to enforce Christianity.- Christianity had its beginning and grew under oppression. Where it has depended upon the sword of civil authority for its enforcement it has been weakest. Its weapons are moral and spiritual and its power is not dependent upon the force of a majority. It asks from the civil government only impartial protection and concedes to every other sect and religion the same impartial civil right. “United with government, religion never rises above the merest superstition; united with religion, government never rises above the merest despotism; and all history shows us that the more widely and completely they are separated the better it is for both.” Board of Education of Cincinnati v. Minor, 23 Ohio St. 211. In several of the States the provisions of their respective constitutions have been considered with respect to then-effect upon the right of school officers to cause the Bible to be read in the public schools. In Maine, Massachusetts, Michigan, Iowa, Kansas, Kentucky and Texas it has been held that such reading of the Bible, or exercises such as those described in the petition in this case, are not in violation of any of the provisions of the constitutions of those States. (Donahoe v. Richards, 38 Me. 379; Spiller v. Inhabitants of Woburn, 12 Allen, 127; Pfeiffer v. Board of Education of Detroit, 118 Mich. 560; Billard v. Board of Education, 69 Kan. 53; Moore v. Monroe, 64 Iowa, 367; Church v. Bullock, 109 S. W. Rep. 115; 16 L. R. A. [N. S.] 860; Hackett v. Brooksville School District, 120 Ky. 608.) In Wisconsin and Nebraska the decisions were adverse to the use of the Bible in the schools. (State v. District Board, 76 Wis. 177; State v. Scheve, 65 Neb. 853.) In O’Connor v. Headrick, 184 N. Y. 421, it was held that a regulation which prohibited teachers in the public schools from wearing a distinctively sectarian garb while engaged in teaching was legal and reasonable. The costume in question in that case was the distinctive dress worn by the Roman Catholic religious order known as the Sisterhood of St. Joseph. The respect inspired in the pupils for the religious denomination of their teachers thus manifested was regarded as a sectarian influence. On the other hand, the Supreme Court of Pennsylvania has held that sisters of a religious order of the • Roman Catholic church might be employed as teachers in the public schools, and permitted, while teaching, to wear the garb of their order. (Hysong v. Gallitzin School District, 164 Pa. 629.) The constitutions of Maine, Massachusetts and Michigan do not contain the prohibitions of our constitution, and differ so widely from the latter that the decisions in those States have little bearing on the question here presented. The Kentucky and Kansas decisions seem to consider the fact that the children of the complainants were not compelled to join in the exercises as affecting the question in some way. That suggestion seems to us to concede the position of the plaintiffs in error. The exclusion of a pupil from this part of the school exercises in which the rest of the school joins, separates him from his fellows, puts him in a class by himself, deprives him of his equality with the other pupils, subjects him to a religious stigma and places him a.t a disadvantage in the school, which the law never contemplated. All this is because of his religious belief. If the instruction or exercise is such that certain of the pupils, must be excused from it because it is hostile to their or-their parents’ religious belief, then such instruction or exercise is sectarian and forbidden by the constitution. While some of these decisions tend to sustain the proposition that the reading of the Bible, prayer and singing of hymns in accordance with the usual method of conducting devotional exercises in Protestant denominations may be required of the pupils of a public school against the protest and religious convictions of the pupils and their parents, we cannot assent to the reasoning on which such decisions are founded and apply it to the provisions of our constitution. This question has never been passed upon by this court. In Millard v. Board of Education, 121 Ill. 297, it appeared that the Angelus prayer, used in Roman Catholic churches, was said by teachers and pupils when school closed at noon. It did not appear to be required of or by anybody, but, so far as appeared, it was by a voluntary understanding between the teachers and scholars, to which no scholar or parent objected, and it did not appear that the complainant had any children attending the school. It was held that no rights of the complainant were shown to be violated. In North v. Trustees of the University of Illinois, 137 Ill. 296, it was held that a rule of the university requiring students to attend chapel exercises unless excused for good cause was not in violation of the constitution. It has been held that the temporary use of a school house for religious meetings is not forbidden by the constitution. (Nichols v. School Directors, 93 Ill. 61.) In McCormick v. Burt, 95 Ill. 263, it was held that school directors, acting in good faith and not maliciously, are not answerable in damages for the expulsion of a pupil for refusing to observe a rule requiring all pupils to lay aside their books and remain quiet during the opening exercises, which consisted in reading a chapter from the King James translation of the Bible. School directors are vested with discretion in determining what rules will best promote the good order and well being of the school, and though’ they may err as to their powers and duties under the law or as to the facts submitted to them, they are not liable to a suit for damages for their mistakes honestly made, but only for malicious acts. These decisions have little or no bearing on the question here. In our judgment the exercises mentioned in the petition constitute religious worship and the reading of the Bible in the school constitutes sectarian instruction. The demurrer to the amended petition should therefore, in our opinion, have been overruled. The judgment is reversed and the cause remanded to the circuit court, with directions to overrule the demurrer. Reversed and remanded, with directions.